DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Liao on 03/28/2022.

Claim 1 (Currently Amended). A device comprising: 
- a communication link to an image sensor; 
- a communication link to a memory storing face recognition data for a first collection of faces; 
- a processing logic comprising adaptations to: 
- receive an image from the image sensor; 

- detect one or more faces in the image; 
- perform a face recognition of the one or more faces in said motion regions;
- verify if there is at least one motion region wherein no face is detected;
- classify one or more objects in a set of classes of objects comprising a human class only in motion regions wherein no face is detected;
- verify if said one or more faces are included in the first collection of faces; 
- trigger an alert event if a face in the one or more faces is not included in the first collection of faces; 
- trigger an alert event if is classified as belonging to the human class

Claim 7 (Currently Amended). The device of claim 1, wherein: 
- said adaptation to detect one or more faces in the image comprises an adaptation to determine respective positions of the one or more faces; 
- said adaptation to classify one or more objects in the image comprises adaptations to determine respective positions of objects belonging to the human class


Claim 16. (Currently Amended) A method comprising: 

- detecting motion regions in the image;
- detecting one or more faces in the image; 
- performing a face recognition of the one or more faces in said motion regions; 
- verifying if there is at least one motion region wherein no face is detected; 
- classifying one or more objects in a set of classes of objects comprising a human class only in motion regions wherein no face is detected;
 - verifying if said one or more faces are included in the first collection of faces; 
- triggering an alert event if a face in the one or more faces is not included in the first collection of faces; 
- triggering an alert event if is classified as belonging to the human class

Claim 17. (Currently Amended) A computer program product stored on a non-transitory computer storage medium comprising computer code instructions configured to:
- receive an image from an image sensor; 
- detect motion regions in the image; 
- detect one or more faces in the image; 
- perform a face recognition of the one or more faces in said motion regions;
- verify if there is at least one motion region wherein no face is detected;
- classify one or more objects in a set of classes of objects comprising a human class only in motion regions wherein no face is detected;

- trigger an alert event if a face in the one or more faces is not included in the first collection of faces; 
- trigger an alert event if is classified as belonging to the human class.

Allowable Subject Matter
Claims 1, 5-7, and 10-17 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 16, and 17, each have been amended to include limitations of previously objected to claim 9 along with intervening claim 2. The prior art made of record fails to teach these limitations in the context of the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637